Citation Nr: 1444987	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-32 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), a dissociative disorder, and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran did not have PTSD at any time during his claim and appeal.

2.  A psychiatric disorder did not have its onset during the Veteran's active service, did not manifest during his active service, and was not caused by his active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dissociative disorder, and depressive disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.102 , 3.303, 3.304, 4.125(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  VA provided adequate notice in a letter sent to the Veteran in January 2011.  

VA's duties include assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran a relevant examination by medical doctor in June 2011.  The examiner considered the relevant history of the Veteran's psychiatric conditions, provided a detailed description of the conditions, and provided sufficient analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24.  

Next, the Board will discuss the merits.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV). Id., see also 38 C.F.R. § 4.125(a) (2013).  

The Veteran contends that he suffers from PTSD as the result of several events that he states occurred during service.  A VA treatment note from a March 2011 visit documents the Veteran reporting that he "continues to have his flashbacks/ nightmares of his [V]ietnam experiences, screaming in his sleep," though he never remembers these experiences.  The Veteran stated that his girlfriend, the source of his reports, had seen him "get[ting] up and sit[ting] near the fireplace/ outside."  The Veteran stated that he had poor concentration and feels jumpy in the morning, noting the fluctuating intensity of his symptoms.  The physician provided diagnoses of PTSD, dysthymia, and insomnia as the reasons for this March 2011 visit.  

However, in June 2011, a VA examiner provided the following Axis I diagnoses: depressive disorder, not otherwise specified, and dissociative disorder, not otherwise specified.  For the reasons supplied below, the Board finds this examination report documenting these diagnoses to be more probative than the VA treatment note from the March 2011 visit.  

In June 2011, the Veteran underwent a VA examination with regard to his claim of entitlement to PTSD.  In the initial interview with the examiner, the Veteran explained that his "primary job was to read maps, plot the movements of enemy troops, and occasionally go out into the field to make observations."  The Veteran indicated that his trauma was sustained by "just seeing people.  People were cut in half by mortars."  The Veteran stated that some of the dead bodies he saw were American.  The VA examiner noted that these sightings apparently occurred while the Veteran was out in the field making observations.  

In the symptomatic description portion of the examination, the Veteran reported that he only sleeps three hours every night and that his girlfriend tells him he screams in his sleep.  He also stated that his girlfriend notices him at least three times per week sitting up and staring during the night.  The Veteran alleged he has no memory of these incidents and is unable to describe the content of any of his dreams.  The Veteran tells of his girlfriend recalling one specific instance where the he, while watching television, "did not seem to be with her."  The Veteran's girlfriend allegedly called a friend over to help wake the Veteran from that state.  The Board is unaware of any indication of the duration of these symptoms in the record.  

Regarding the symptoms noticed while conscious, the Veteran reported becoming aggravated while driving, being frightened of spontaneous attacks, sitting with his back to the door, and avoiding fireworks displays.  He also believes that "Vietnam made him a 'callous person,'" indicating that he "can tolerate people, but [does not] like them all that much."  While the Veteran denied suicidal intent, he did admit to passing ideation.

Psychiatric testing was conducted as part of the examination.  He completed the Mississippi Scale with a score of 125, a score the VA examiner noted was "about one-third of a standard deviation below the average score for individuals diagnosed with posttraumatic stress disorder from the Vietnam era."  The Veteran's score on the Beck Depression Inventory-II test was 34, indicating, according to the VA examiner, "severe depressive symptoms in the last two weeks."  Due to these readings and the Veteran's symptoms, the VA examiner provided the following Axis I diagnoses: depressive disorder, not otherwise specified, and dissociative disorder, not otherwise specified.  The VA examiner diagnosed these conditions while discounting the presence of PTSD.  He concluded that the Veteran "does not meet the DSM-IV-TR criteria for posttraumatic stress disorder" on account of Veteran's symptoms more closely resembling dissociative and depressive disorders.  

In his findings, the VA examiner noted it is not possible to make a nexus between any current psychiatric disability and the Veteran's service because of the Veteran's "general inability to report accompanying mental phenomena."  Essentially, the examiner could not render a nexus without resort to speculation, and he provided an explanation as to why he could not provide the nexus opinion. Thus, his opinion is adequate. Jones v. Shinseki, 23 Vet.App. 382, 390 (2010) ("An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").


The Board finds the June 2011 opinion to be the most probative evidence with regard to the appropriate diagnoses for the Veteran's psychiatric disorders for the entire course of his claim and appeal.  The examination findings are more probative of the fact that the Veteran does not suffer from PTSD, than the March 2011 diagnosis of PTSD.  This is because the VA examiner in his June 2011 report provided a more logical rationale for his diagnosis and specifically addressed the criteria for PTSD in determining that the Veteran did not meet the criteria for such a diagnosis. Additionally, the June 2011 examiner conducted psychological testing which supported his diagnosis findings.  Moreover, the June 2011 examiner considered the March 2011 diagnosis as he explained his opinion.  The amount of detail in explaining what criteria were and were not met is not found in the March 2011 diagnosis.  The June 2011 opinion is very thorough and detailed.  That detail is part of the more compelling reasoning on the part of the examiner when compared to the other evidence, and this more compelling reasoning makes the examiner's opinion more probative as to diagnosis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).  

With regard to nexus, given that the June 2011 examiner could not provide a nexus, positive or negative, without resort to speculation, and the record contains no other evidence to support a positive nexus, the Board finds that in the absence of evidence of a nexus between the Veteran's diagnoses depressive disorder and dissociative disorder, his claim for service connection for a psychiatric disability must be denied. 

The Board has not neglected to consider the Veteran's own opinion as to what psychiatric disorder he has and any relationship of a psychiatric disorder to his active service.  By regulation, a psychiatric disorder must be diagnosed in accordance with the DSM-IV.  The Board finds that this requires expertise in the area of diagnosing psychiatric disorders and correctly applying the DSM-IV.  See Young v. McDonald,  ---F.3d----, No. 2013-7116, 2014 WL 4400766  (Fed. Cir. Sept. 8, 2014).

Similarly, the Board finds that connecting a current psychiatric disorder, such as those that have been diagnosed in this case, to the Veteran's active service is a complex determination.  This is in part because of the number of years that have passed since service as well as simply the nature of the cause of psychiatric disorders, which is well known to be in dispute even among experts.  Under the facts of this case, the Board concludes that lay evidence is not competent evidence as to a nexus between the Veteran's service and his currently diagnosed psychiatric disorders.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence shows that the Veteran had two psychiatric disorders, dissociative disorder and depressive disorder, during the course of his claim and appeal.  However, neither of these disorders could be said to have onset in service or be caused by service due to there being no competent evidence of a nexus to an in-service occurrence.  As the in-service and nexus elements of a service connection claim are not met, the appeal must be denied as to entitlement to service connection for a psychiatric disorder.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  


ORDER

Service connection for a psychiatric disorder, to include PTSD, a dissociative disorder, and depressive disorder, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


